Exhibit 10.2


AMENDMENT NUMBER 1 TO YAYI INTERNATIONAL INC.
2010 EMPLOYEE STOCK OPTION AND STOCK AWARD PLAN
AWARD AGREEMENT


THIS AMENDMENT NUMBER 1 TO YAYI INTERNATIONAL INC. 2010 EMPLOYEE STOCK OPTION
AND STOCK AWARD PLAN AWARD AGREEMENT, dated as of February 10, 2012 (this
“Amendment”), is entered into by and between Yayi International Inc., a Delaware
company (the “Company”) and Kenneth Lee (the “Optionee”). All capitalized terms
used in this Amendment and not otherwise defined herein shall have the
respective meanings assigned them in the Yayi International Inc. 2010 Employee
Stock Option and Stock Award Plan Award Agreement, between the Company and the
Optionee, dated June 11, 2010 (the “Award Agreement”).


BACKGROUND
 
The parties to this Amendment entered into the Award Agreement on June 11, 2010,
pursuant to which the Company granted a stock option, at an exercise price at
$0.98 per share, to the Optionee for the purchase of 707,992 shares of Common
Stock of the Company.  The parties hereto wish to reduce the exercise price and
amend the Award Agreement as set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I

 
AMENDMENTS
 
SECTION 1.1.   Amendment.  The parties hereto agree that the Award Agreement
shall be amended as set forth in this Section 1.1.
 
The Exercise Price per Share included in the Notice of Grant of the Award
Agreement shall be changed to $0.12 and the Total Exercise Price shall be
changed to $84,959.04.


SECTION 1.2.   Full Force and Effect.  For the avoidance of doubt, all other
provisions of the Award Agreement shall remain in full force and effect.
 
ARTICLE II

 
MISCELLANEOUS
 
SECTION 2.1.   Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.2.   Entire Agreement. This Amendment along with the Award Agreement
and Yayi International Inc. 2010 Employee Stock Option and Stock Award Plan
shall contain the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Amendment.
 
SECTION 2.3.   Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 

 
COMPANY
     
YAYI INTERNATIONAL INC.
             
By:    /s/ Li Liu
 
Name: Li Liu
 
Title: CEO
         
OPTIONEE:
     
KENNETH LEE
             
   /s/ Kenneth Lee



 
 
 
 
 
Signature Page to the Amendment to Award Agreement
 